Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner finds that claimed feature of “said electric driving means comprises an electric motor and electrically actuated coupling means for coupling the motor to the one or the other cable spool and decoupling the motor from the one and from the other cable spool” is not found in known prior art when considering this limitation in combination with the rest of the positively recited structure and functional language to bring the examiner to the conclusion that a rejection would be unreasonable.
In addition to make the record clear, “and” is not being interpreted as requiring the coupling and decoupling to occur simultaneously, but instead to merely require that it be configured to perform both functions as claimed. Also, claim 16 is not further broadening the independent claim, for example the term “or” in claim 16 does not change the fact that the overall scope still requires that the coupling means be configured to couple “and” uncouple the motor as required by the recitation in lines 9-10 in independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P.P./Examiner, Art Unit 3634